Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS AGREEMENT (this “Agreement”), made and entered into as of this 8th day of
April, 2008 to be effective as of April 11, 2008 (the “Termination Date”), by
and between the Seneca Gaming Corporation (“Parent”), a wholly-owned
governmental instrumentality of the Seneca Nation of Indians (the “Nation”) and
Patrick M. Fox (“Executive”),

 

W I T N E S S E T H:

 

WHEREAS, Executive and Parent entered into that certain Employment Agreement,
effective as of June 22, 2006 (the “Employment Agreement”), pursuant to which
Executive served initially as the Vice President of Finance, and later as the
Chief Financial Officer, of Parent; and

 

WHEREAS, Executive also serves as the Chief Financial Officer of each of
Parent’s wholly-owned subsidiaries:  Seneca Niagara Falls Gaming Corporation,
Seneca Territory Gaming Corporation, Seneca Erie Gaming Corporation and Lewiston
Golf Course Corporation (collectively, the “Subsidiaries” and together with
Parent, “Employer”); and

 

WHEREAS, Executive has elected to resign as an employee and officer of Parent
and each of the Subsidiaries effective as of the Termination Date.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and obligations
contained herein, Parent and Executive hereby agree as follows:

 

ARTICLE I:                           RESIGNATION AND POST-TERMINATION
COOPERATION

 


SECTION 1.1             RESIGNATION.   EXECUTIVE HEREBY RESIGNS AS AN EMPLOYEE
AND OFFICER OF PARENT AND THE SUBSIDIARIES EFFECTIVE AS OF THE CLOSE OF BUSINESS
ON THE TERMINATION DATE.  EXCEPT AS SPECIFICALLY PROVIDED IN ARTICLE III OF THIS
AGREEMENT, NOTWITHSTANDING ANY OTHER WRITTEN OR ORAL AGREEMENTS BETWEEN EMPLOYER
AND EXECUTIVE RELATING TO EXECUTIVE’S EMPLOYMENT OR TERMINATION THEREOF, AND ALL
SUBSEQUENT AMENDMENTS THERETO, INCLUDING, WITHOUT LIMITATION, THE EMPLOYMENT
AGREEMENT, SUCH RESIGNATION SHALL NOT BE DEEMED TO BE A BREACH BY EXECUTIVE OR
EMPLOYER OF ANY SUCH AGREEMENTS, AND IN CONSIDERATION OF THE PAYMENTS AND
BENEFITS HEREIN DESCRIBED, ANY AND ALL TERMS SET FORTH IN SUCH AGREEMENTS,
INCLUDING, WITHOUT LIMITATION, THE EMPLOYMENT AGREEMENT, SHALL TERMINATE AND
CEASE TO HAVE ANY EFFECT AS OF THE TERMINATION DATE NOTWITHSTANDING ANY SURVIVAL
CLAUSES THEREIN CONTAINED.  EXECUTIVE AGREES TO EXECUTE ALL OTHER NECESSARY
DOCUMENTS THAT EMPLOYER REQUESTS THAT HE EXECUTE TO EVIDENCE HIS TERMINATION OF
EMPLOYMENT AND HIS STATUS AS AN EMPLOYEE AND OFFICER OF EMPLOYER.  EXECUTIVE
REPRESENTS, UNDERSTANDS AND AGREES THAT FOLLOWING THE TERMINATION DATE, HE WILL
NOT, AT ANY TIME, APPLY FOR, SEEK, OR ACCEPT ANY EMPLOYMENT WITH, AND WAIVES ANY
RIGHT TO EMPLOYMENT WITH, EMPLOYER.


 

Section 1.2             Post-Termination Cooperation.   Following the
Termination Date, Executive agrees to reasonably cooperate with Employer, as and
when reasonably requested, for

 

--------------------------------------------------------------------------------


 

purposes of facilitating Employer’s transitioning of matters in which Executive
was engaged or for which Executive was responsible as an employee of Employer. 
Executive shall have no power to bind Employer in contractual or other matters,
and shall not hold himself out as having such authority.

 


ARTICLE II:                          SEPARATION PAYMENTS, BENEFITS AND FEES


 


SECTION 2.1             SEPARATION PAYMENTS.   UPON EXECUTION AND DELIVERY OF
THIS AGREEMENT BY THE PARTIES, AND CONSISTENT WITH CUSTOMARY POLICIES OF PARENT,
TO THE EXTENT NOT PREVIOUSLY PAID, THE COMPANY SHALL PAY EXECUTIVE:  (A) ALL
UNPAID BASE COMPENSATION PAYABLE UNDER SECTION 3.A. OF EXECUTIVE’S EMPLOYMENT
AGREEMENT FOR THE PERIOD PRIOR TO THE TERMINATION DATE; (B) AN AMOUNT EQUAL TO
ONE HUNDRED EIGHTY (180) DAYS OF ADDITIONAL BASE COMPENSATION AT THE RATE
DESCRIBED IN SECTION 3.A. OF EXECUTIVE’S EMPLOYMENT AGREEMENT, PAYABLE IN A LUMP
SUM, AND (C) ANY UNPAID REASONABLE BUSINESS EXPENSES INCURRED THROUGH THE
TERMINATION DATE.  PARENT FURTHER AGREES TO REIMBURSE EXECUTIVE FOR REASONABLE
COSTS AND EXPENSES INCURRED BY EXECUTIVE:  (X) IN CONNECTION WITH EXECUTIVE’S
RELOCATION FROM NIAGARA FALLS, NY TO THE CHICAGO, IL METROPOLITAN AREA AND
(Y) AT PARENT’S DIRECTION IN CONNECTION WITH EXECUTIVE’S EFFORTS PURSUANT TO
SECTION 1.2 ABOVE, SUBJECT IN EACH CASE TO PARENT’S RECEIPT OF ADEQUATE
DOCUMENTATION THEREOF AND COMPLIANCE WITH PARENT’S APPLICABLE POLICIES AND
PROCEDURES.


 


SECTION 2.2             BENEFITS.   SUBSEQUENT TO THE CLOSE OF BUSINESS ON THE
TERMINATION DATE, EXECUTIVE SHALL CEASE TO BE ELIGIBLE TO PARTICIPATE IN ALL
EMPLOYER EMPLOYEE BENEFIT PLANS, PROVIDED THAT, FOR THE PERIOD COMMENCING ON THE
TERMINATION DATE AND ENDING ON THE EARLIER OF (A) THE DATE ONE HUNDRED EIGHTY
(180) DAYS FOLLOWING THE TERMINATION DATE, OR (B) THE DATE ON WHICH EXECUTIVE IS
ELIGIBLE TO RECEIVE EMPLOYER HEALTH INSURANCE COVERAGE THROUGH A NEW EMPLOYER,
EMPLOYER WILL PAY THE COST OF (1) EXECUTIVE’S PREMIUMS FOR CONTINUATION
HEALTHCARE COVERAGE UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (COBRA) AND (2) REIMBURSEMENT UNDER EXEC-U-CARE® CONSISTENT WITH
EXECUTIVE’S PARTICIPATION IN EXEC-U-CARE® PRIOR TO THE TERMINATION DATE.


 


SECTION 2.3             WITHHOLDING OF TAXES.   PARENT MAY WITHHOLD FROM ANY
BENEFITS OR COMPENSATION PAYABLE UNDER THIS AGREEMENT ALL FEDERAL, STATE, CITY
OR OTHER TAXES AS MAY BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENTAL REGULATION
OR RULING.


 


SECTION 2.4             NO OTHER PAYMENTS.   EXCEPT AS SPECIFICALLY PROVIDED IN
THIS AGREEMENT OR AS OTHERWISE MAY BE REQUIRED BY LAW, EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE SHALL NOT BE ENTITLED TO RECEIVE ANY OTHER PAYMENTS, SALARY,
BONUS, PENSION, MEDICAL, LIFE, DISABILITY INSURANCE OR ANY OTHER BENEFITS,
INCENTIVE COMPENSATION, OR SEVERANCE OR SEPARATION PAY OR ANY OTHER CLAIM OR
COMPENSATION OR BENEFITS OF ANY KIND OR NATURE WHATSOEVER THAT EXECUTIVE MAY NOW
HAVE OR EVER CLAIMED TO HAVE BEEN ENTITLED TO FROM EMPLOYER OR ANY AFFILIATE. 
EXECUTIVE’S PARTICIPATION IN ANY OTHER EMPLOYEE BENEFIT PLAN MAINTAINED BY
EMPLOYER OR ANY AFFILIATE SHALL TERMINATE EFFECTIVE AS OF THE TERMINATION DATE
IN ACCORDANCE WITH THE TERMS OF SUCH EMPLOYEE BENEFIT PLANS AND APPLICABLE LAW. 
EXCEPT AS SPECIFICALLY SET FORTH HEREIN, EXECUTIVE ACKNOWLEDGES AND AGREES THAT
AS OF THE TERMINATION DATE, HIS RIGHTS UNDER THE EMPLOYMENT AGREEMENT SHALL BE
VOID AND CEASE TO HAVE ANY EFFECT AND THIS AGREEMENT SHALL PROVIDE THE SOLE
RIGHT EXECUTIVE MAY HAVE UPON TERMINATION OF HIS EMPLOYMENT.

 

2

--------------------------------------------------------------------------------



 

ARTICLE III:                        RESTRICTIVE COVENANTS


 


SECTION 3.1             ACKNOWLEDGEMENTS.   EXECUTIVE ACKNOWLEDGES THAT:  (I) AS
A RESULT OF EXECUTIVE’S EMPLOYMENT  WITH EMPLOYER, HE OBTAINED SECRET,
PROPRIETARY AND CONFIDENTIAL INFORMATION CONCERNING THE BUSINESS OF EMPLOYER,
INCLUDING, WITHOUT LIMITATION, BUSINESS AND MARKETING PLANS, STRATEGIES,
EMPLOYEE LISTS, PATRON LISTS, OPERATING PROCEDURES, BUSINESS RELATIONSHIPS
(INCLUDING PERSONS, CORPORATIONS OR OTHER ENTITIES PERFORMING SERVICES ON BEHALF
OF OR OTHERWISE ENGAGED IN BUSINESS TRANSACTIONS WITH THE EMPLOYER), ACCOUNTS,
FINANCIAL DATA, KNOW-HOW, COMPUTER SOFTWARE AND RELATED DOCUMENTATION, TRADE
SECRETS, PROCESSES, POLICIES AND/OR PERSONNEL, AND OTHER INFORMATION RELATING TO
THE EMPLOYER (“CONFIDENTIAL INFORMATION”); (II) THE CONFIDENTIAL INFORMATION HAS
BEEN DEVELOPED AND CREATED BY EMPLOYER AT SUBSTANTIAL EXPENSE AND THE
CONFIDENTIAL INFORMATION CONSTITUTES A VALUABLE PROPRIETARY ASSET AND THAT
EMPLOYER WILL SUFFER SUBSTANTIAL DAMAGE AND IRREPARABLE HARM WHICH WILL BE
DIFFICULT TO COMPUTE IF, DURING THE RESTRICTED PERIOD, EXECUTIVE SHOULD ENTER A
COMPETITIVE BUSINESS (AS DEFINED HEREIN) IN VIOLATION OF THE PROVISIONS OF THIS
AGREEMENT; (III) EMPLOYER WILL SUFFER SUBSTANTIAL DAMAGE WHICH WILL BE DIFFICULT
TO COMPUTE IF, DURING THE RESTRICTED PERIOD, EXECUTIVE SHOULD SOLICIT OR
INTERFERE WITH EMPLOYER’S EMPLOYEES, OR PATRONS OR SHOULD DIVULGE CONFIDENTIAL
INFORMATION RELATING TO THE BUSINESS OF EMPLOYER; (IV) THE PROVISIONS OF THIS
ARTICLE III ARE REASONABLE AND NECESSARY FOR THE PROTECTION OF THE BUSINESS OF
EMPLOYER; (V) EMPLOYER WOULD NOT HAVE ENTERED INTO THIS AGREEMENT UNLESS
EXECUTIVE MADE THE ACKNOWLEDGEMENTS SET FORTH IN THIS SECTION; AND (VI) THE
PROVISIONS OF THIS AGREEMENT WILL NOT PRECLUDE EXECUTIVE FROM OTHER GAINFUL
EMPLOYMENT.  FOR PURPOSES OF THIS AGREEMENT, “COMPETITIVE BUSINESS” MEANS ANY
GAMING ESTABLISHMENT WHICH PROVIDES TO ITS PATRONS GAMES OF CHANCE SUCH AS SLOT
MACHINES, CARD GAMES, ROULETTE, AND SIMILAR GAMES IN THE STATE OF NEW YORK OR
WITHIN A 100 MILE RADIUS OF NATION TERRITORY.  FOR PURPOSES OF THIS AGREEMENT,
“NATION TERRITORY” MEANS, COLLECTIVELY, THE SENECA NATION OF INDIANS’ ALLEGANY,
CATTARAUGUS, OIL SPRINGS, NIAGARA FALLS, AND BUFFALO CREEK TERRITORIES.


 


SECTION 3.2             CONFIDENTIALITY.   EXECUTIVE ACKNOWLEDGES AND AGREES
THAT THE UNAUTHORIZED DISCLOSURE OR MISUSE OF CONFIDENTIAL INFORMATION WILL
CAUSE SUBSTANTIAL DAMAGE TO THE EMPLOYER.  THEREFORE, EXECUTIVE AGREES NOT TO,
AT ANY TIME, DIVULGE, USE, PUBLISH OR IN ANY OTHER MANNER REVEAL, DIRECTLY OR
INDIRECTLY, TO ANY PERSON, FIRM OR CORPORATION ANY CONFIDENTIAL INFORMATION
OBTAINED OR LEARNED BY EXECUTIVE DURING THE COURSE OF HIS EMPLOYMENT WITH
EMPLOYER, WITH REGARD TO THE OPERATIONAL, FINANCIAL, BUSINESS OR OTHER AFFAIRS
AND ACTIVITIES OF EMPLOYER, THEIR OFFICERS, DIRECTORS OR EMPLOYEES AND THE
ENTITIES WITH WHICH THEY HAVE BUSINESS RELATIONSHIPS, EXCEPT (I) AS MAY BE
NECESSARY TO THE PERFORMANCE OF EXECUTIVE’S DUTIES WITH EMPLOYER, (II) WITH
EMPLOYER’S EXPRESS PRIOR WRITTEN CONSENT, (III) TO THE EXTENT THAT ANY SUCH
INFORMATION IS IN THE PUBLIC DOMAIN OTHER THAN AS A RESULT OF EXECUTIVE’S BREACH
OF ANY OF HIS OBLIGATIONS HEREUNDER, OR (IV) WHERE REQUIRED TO BE DISCLOSED BY
COURT ORDER, SUBPOENA OR OTHER GOVERNMENT PROCESS AND, IN SUCH EVENT, EXECUTIVE
SHALL COOPERATE WITH THE EMPLOYER IN ATTEMPTING TO KEEP SUCH INFORMATION
CONFIDENTIAL.


 


SECTION 3.3             NON-COMPETE.   FOR THE PERIOD COMMENCING ON THE
TERMINATION DATE AND ENDING TWELVE (12) MONTHS THEREAFTER (THE “RESTRICTED
PERIOD”), EXECUTIVE, WITHOUT THE PRIOR WRITTEN PERMISSION OF PARENT, SHALL NOT,
DIRECTLY OR INDIRECTLY, (I) ENTER INTO THE EMPLOY OF OR

 

3

--------------------------------------------------------------------------------



 

render any services to any person or entity engaged in or preparing to engage in
a Competitive Business; or (ii) become affiliated with or interested in any
Competitive Business as an individual, partner, shareholder, member, creditor,
director, officer, principal, agent, employee, trustee, consultant, or advisor,
or in any other relationship or capacity.  This section 3.3 shall not prevent
Executive from owning common stock in a publicly traded corporation which owns
or manages a casino, provided that Executive does not take an active role in the
ownership or management of such corporation and his ownership interest
represents less than 3% of the voting securities and/or economic value of such
corporation.


 


SECTION 3.4                                      NON-SOLICITATION –
EMPLOYEES.   BY EXECUTING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT HE
UNDERSTANDS THAT EMPLOYER’S ABILITY TO OPERATE ITS BUSINESS DEPENDS UPON ITS
ABILITY TO ATTRACT AND RETAIN SKILLED PEOPLE AND THAT EMPLOYER HAS AND WILL
CONTINUE TO INVEST SUBSTANTIAL RESOURCES IN TRAINING SUCH INDIVIDUALS. 
THEREFORE, DURING THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR
WRITTEN PERMISSION OF PARENT, DIRECTLY SOLICIT, EMPLOY OR RETAIN, OR HAVE OR
CAUSE ANY OTHER PERSON OR ENTITY TO SOLICIT, EMPLOY OR RETAIN, ANY PERSON WHO IS
EMPLOYED BY EMPLOYER.


 


SECTION 3.5                                      NON-SOLICITATION –
VENDORS.   BY EXECUTING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT HE
UNDERSTANDS THAT EMPLOYER’S ABILITY TO OPERATE ITS BUSINESS DEPENDS UPON ITS
ABILITY TO ATTRACT AND RETAIN VENDORS AND PATRONS.  THEREFORE, DURING THE
RESTRICTED PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, TAKE ANY ACTION
WITH RESPECT TO ANY CURRENT OR POTENTIAL VENDORS OF EMPLOYER, OR ANY SUCH
PERSONS OR ENTITIES THAT WERE VENDORS OF THE EMPLOYER WITHIN THE ONE YEAR PERIOD
IMMEDIATELY PRIOR TO EXECUTIVE’S TERMINATION OF EMPLOYMENT, THAT WOULD BE
ADVERSE TO THE INTERESTS OF EMPLOYER.


 


SECTION 3.6                                      NON-DISPARAGEMENT.   THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT DURING THE RESTRICTED PERIOD AND FOR
ALL TIME THEREAFTER THAT THEY WILL NOT DEFAME OR PUBLICLY CRITICIZE THE
SERVICES, BUSINESS, INTEGRITY, VERACITY OR PERSONAL OR PROFESSIONAL REPUTATION
OF THE OTHER PARTY, OR SUCH PARTY’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
AFFILIATES, IN EITHER A PROFESSIONAL OR PERSONAL MANNER.


 


SECTION 3.7                                      BLUE-PENCIL.   IF, AT ANY TIME,
THE PROVISIONS OF THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE LAW, BY REASON OF BEING VAGUE OR UNREASONABLE
AS TO AREA, DURATION OR SCOPE OF ACTIVITY, THIS AGREEMENT SHALL BE CONSIDERED
DIVISIBLE AND SHALL BECOME AND BE IMMEDIATELY AMENDED TO INCLUDE ONLY SUCH AREA,
DURATION AND SCOPE OF ACTIVITY AS SHALL BE DETERMINED TO BE REASONABLE AND
ENFORCEABLE BY THE COURT OR OTHER BODY HAVING JURISDICTION OVER THE MATTER AND
EXECUTIVE AND EMPLOYER AGREE THAT THIS AGREEMENT AS SO AMENDED SHALL BE VALID
AND BINDING AS THOUGH ANY INVALID OR UNENFORCEABLE PROVISION HAD NOT BEEN
INCLUDED HEREIN.


 

ARTICLE IV:                        RELEASE

 


SECTION 4.1             RELEASE OF CLAIMS.


 

(a)           It is understood and agreed by the parties to this Agreement that
in consideration of the mutual  covenants and obligations contained in this
Agreement, and after

 

4

--------------------------------------------------------------------------------


 

consultation with counsel, Executive for himself and each of his respective
heirs, representatives, agents, successors and assigns, irrevocably and
unconditionally releases and forever discharges the Nation, Parent, and each
Subsidiary, and its and their respective current and former officers, directors,
owners, employees, representatives, attorneys and agents, as well as its and
their respective predecessors, parent companies, subsidiaries, affiliates,
divisions, successors and assigns and its and their respective current and
former officers, directors, shareholders, employees, representatives, attorneys
and agents (the “Released Parties”), from any and all causes of action, claims,
actions, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character, which Executive may have against
them, or any of them, by reason of or arising out of, touching upon or
concerning Executive’s employment with Employer and the termination of his
employment, or any statutory claims, or any and all other matters of whatever
kind, nature or description, whether known or unknown, occurring prior to the
Termination Date.  Executive acknowledges that this release of claims
specifically includes, but is not limited to, any and all claims for fraud;
breach of contract; breach of the implied covenant of good faith and fair
dealing; inducement of breach; interference with contractual rights; wrongful or
unlawful discharge or demotion; violation of public policy; invasion of privacy;
intentional or negligent infliction of emotional distress; intentional or
negligent misrepresentation; conspiracy; failure to pay wages, benefits,
vacation pay, severance pay, attorneys’ fees, or other compensation of any sort;
defamation; unlawful effort to prevent employment; discrimination on the basis
of race, color, sex, national origin, ancestry, religion, age, disability,
handicap, medical condition or marital status; any claim under Title VII of the
Civil Rights Act of 1964 (Title VII, as amended), 42 U.S.C. §2000, et seq., the
Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621, et seq., the
Older Workers Benefit Protection Act (“OWBPA”), 29 U.S.C. §626(f), the Equal Pay
Act, the Family and Medical Leave Act, the New York Human Rights Law; the New
York Labor Law; the New York Whistleblower Protection Law; the New York Wage and
Hour Laws; violation of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”); the Americans with Disabilities Act (“ADA”); violation of the
Occupational Safety and Health Act (“OSHA”) or any other health and/or safety
laws, statutes or regulations; violation of the Employee Retirement Income
Security Act of 1974 (“ERISA”); violation of the Internal Revenue Code of 1986,
as amended; any other foreign, federal, state, or local laws, common law or case
law relating to employment discrimination or the regulation of employment; or
any other wrongful conduct based upon events occurring prior to the Termination
Date.

 

(b)                                 Executive represents and warrants that he
has not assigned or subrogated any of his rights, claims and causes of action,
including any claims referenced in this Agreement, or authorized any other
person or entity to assert such claim or claims on his behalf, and he agrees to
indemnify and hold harmless the Released Parties against any assignment of said
rights, claims and/or causes of action.

 

(c)                                  Executive acknowledges and agrees that the
making of this Agreement, and anything contained herein, is not intended, and
shall not be construed, as an admission that the Released Parties have: violated
or abridged any foreign, federal, state or local law (statutory or common law),
ordinance or regulation; breached any contract, or violated any right or
obligation that it may owe or may have owed to Executive or committed any wrong
whatsoever against Executive.

 

5

--------------------------------------------------------------------------------


 

Section 4.2             Waiver of Rights Under the Age Discrimination Act.

 

(a)                                  Executive understands that this Agreement,
and the release contained herein, waives claims and rights Executive might have
under the ADEA. The waiver of Executive’s rights under the ADEA does not extend
to claims or rights that might arise after the Effective Date.  Executive may
revoke the terms of this Agreement relating to ADEA claims by a written document
received by the Parent’s General Counsel at Seneca Niagara Falls Casino and
Hotel, 345 Third Street, Niagara Falls, New York (Seneca Nation Territory) 14303
within seven (7) calendar days after Executive’s execution of this Agreement. 
Executive agrees that any such revocation will not be effective unless it is
made in writing and delivered to Parent, to the attention of its General Counsel
at the address set forth above, by the end of the seventh (7th) calendar day. 
This Agreement and the provisions of this Section 4.2 will become effective on
the eighth (8th) calendar day after this Agreement is executed by both parties
(the “Effective Date”).  In the event of a valid revocation of this Agreement by
Executive, Executive shall not be entitled to be paid any of the amounts
described in this Agreement and this Agreement shall become null and void.  Any
amounts previously received by Executive hereunder shall be immediately
returned.

 

(b)                                 Executive acknowledges that he has been
given up to 21 days to decide whether to sign this Agreement.  At Executive’s
option and sole discretion, Executive may waive the twenty-one (21) day review
period and execute this Agreement before the expiration of twenty-one (21)
days.  If Executive elects to waive the twenty-one (21) day review period,
Executive acknowledges and admits that Executive was given a reasonable period
of time within which to consider this Agreement and Executive’s waiver is made
freely and voluntarily, without duress or any coercion by any other person

 

Section 4.3                                      Workers
Compensation.   Executive expressly acknowledges that he has not, to his
knowledge, suffered from any illness or injury arising out of and in the course
of his employment with Employer that would be compensable under the Workers’
Compensation Act (the “WC Act”), that he has not filed any claim against
Employer under the WC Act, and that he represents that he will not file or
otherwise assert any workers’ compensation claim against Employer seeking to
remedy an injury or illness caused by Executive’s employment and termination
thereof.

 

Section 4.4                                      Breach.   If Executive should
breach any of his obligations under this Article IV, Employer shall have no
further obligation to make the payments and benefits described herein attached
hereto and Executive shall be required to return all amounts paid to Executive
hereunder.

 

Section 4.5                                      Release of Claims by
Parent.   Subject to the provisions of this Agreement and subject to Executive
not exercising his revocation rights hereunder, Parent and Employer hereby
irrevocably and unconditionally release, waive and fully and forever discharge
Executive, from and against any and all claims, liabilities, obligations,
covenants, rights, demands and damages of any nature whatsoever, whether known
or unknown, anticipated or unanticipated, arising from, by reason of or in any
way related to any transaction, event or circumstance which occurred or existed
prior to and including the date of this Agreement arising out of or in any way

 

6

--------------------------------------------------------------------------------


 

related to Executive’s employment with Employer or the termination thereof. 
Notwithstanding the provisions of this paragraph, nothing in this waiver or
release shall be construed to constitute any release or waiver by either party
of its rights or claims against the other party arising out of or referred to in
this Agreement or for any fraudulent acts engaged in by the other party during
the course of Executive’s employment.

 


ARTICLE V:                         MISCELLANEOUS


 


SECTION 5.1             REMEDY.   SHOULD EXECUTIVE ENGAGE IN OR PERFORM, EITHER
DIRECTLY OR INDIRECTLY, ANY OF THE ACTS PROHIBITED BY ARTICLES III AND IV OR, IN
ANY OTHER WAY, VIOLATE SUCH ARTICLES, IT IS AGREED THAT EMPLOYER SHALL BE
ENTITLED TO FULL INJUNCTIVE RELIEF, TO BE ISSUED BY ANY COMPETENT COURT OF
EQUITY, ENJOINING AND RESTRAINING EXECUTIVE AND EACH AND EVERY OTHER PERSON,
FIRM, ORGANIZATION, ASSOCIATION, OR CORPORATION CONCERNED THEREIN, FROM THE
CONTINUANCE OF SUCH VIOLATIVE ACTS.  THE FOREGOING REMEDY SHALL NOT BE DEEMED TO
LIMIT OR PREVENT THE EXERCISE BY EMPLOYER OF ANY OR ALL FURTHER RIGHTS AND
REMEDIES WHICH MAY BE AVAILABLE TO EMPLOYER HEREUNDER OR AT LAW OR IN EQUITY.


 


SECTION 5.2             NOTICES.   FOR PURPOSES OF THIS AGREEMENT, NOTICES AND
ALL OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED, SENT BY FACSIMILE OR
WHEN MAILED BY UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, ADDRESSED TO SUCH ADDRESS AS PROVIDED IN THE
SIGNATURE PAGES HERETO OR SENT TO SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS EACH
PARTY MAY FURNISH TO THE OTHER IN WRITING FROM TIME TO TIME IN ACCORDANCE WITH
THIS SECTION 5.2.


 


SECTION 5.3             APPLICABLE LAW.   THIS AGREEMENT IS ENTERED INTO UNDER,
AND SHALL BE GOVERNED FOR ALL PURPOSES BY, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES.


 


SECTION 5.4             NO WAIVER.   NO FAILURE BY EITHER PARTY HERETO AT ANY
TIME TO GIVE NOTICE OF ANY BREACH BY THE OTHER PARTY OF, OR TO REQUIRE
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT SHALL (I) BE
DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR
AT ANY PRIOR OR SUBSEQUENT TIME OR (II) PRECLUDE INSISTENCE UPON STRICT
COMPLIANCE IN THE FUTURE.


 


SECTION 5.5             SEVERABILITY.   IF A COURT OF COMPETENT JURISDICTION
DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS INVALID OR UNENFORCEABLE,
THEN THE INVALIDITY OR UNENFORCEABILITY OF THAT PROVISION SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, AND ALL
OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT AND SUCH INVALID OR
UNENFORCEABLE PROVISION SHALL BE REFORMULATED BY SUCH COURT TO PRESERVE THE
INTENT OF THE PARTIES HERETO.


 


SECTION 5.6             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT BOTH OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

7

--------------------------------------------------------------------------------



 


SECTION 5.7             HEADINGS.   THE PARAGRAPH HEADINGS HAVE BEEN INSERTED
FOR PURPOSES OF CONVENIENCE AND SHALL NOT BE USED FOR INTERPRETIVE PURPOSES.


 


SECTION 5.8             GENDER AND PLURALS.   WHEREVER THE CONTEXT SO REQUIRES,
THE MASCULINE GENDER INCLUDES THE FEMININE OR NEUTER, AND THE SINGULAR NUMBER
INCLUDES THE PLURAL AND CONVERSELY.


 


SECTION 5.9             AFFILIATE.   AS USED IN THIS AGREEMENT, UNLESS OTHERWISE
INDICATED, “AFFILIATE” SHALL MEAN ANY PERSON OR ENTITY WHICH DIRECTLY OR
INDIRECTLY THROUGH ANY ONE OR MORE INTERMEDIARIES OWNS OR CONTROLS, IS OWNED OR
CONTROLLED BY, OR IS UNDER COMMON OWNERSHIP OR CONTROL WITH THE PARENT.


 


SECTION 5.10           ASSIGNMENT.   THIS AGREEMENT IS BINDING ON EXECUTIVE AND
EMPLOYER AND THEIR SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE RIGHTS
AND OBLIGATIONS OF EMPLOYER UNDER THIS AGREEMENT MAY BE ASSIGNED TO A SUCCESSOR
ENTITY.  NO RIGHTS OR OBLIGATIONS OF EXECUTIVE HEREUNDER MAY BE ASSIGNED BY
EXECUTIVE TO ANY OTHER PERSON OR ENTITY, EXCEPT BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION.  IN THE EVENT OF EXECUTIVE’S DEATH PRIOR TO RECEIPT BY
EXECUTIVE OF ALL AMOUNTS PAYABLE BY EMPLOYER HEREUNDER, SUCH AMOUNTS SHALL BE
PAYABLE TO EXECUTIVE’S DESIGNATED BENEFICIARIES ON THE SAME SCHEDULE AS PROVIDED
FOR IN THIS AGREEMENT.


 


SECTION 5.11           ENTIRE AGREEMENT.   EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES
WITH REGARD TO THE SUBJECT MATTER HEREOF, CONTAINS ALL THE COVENANTS, PROMISES,
REPRESENTATIONS, WARRANTIES AND AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO
EXECUTIVE’S RESIGNATION FROM EMPLOYER AND SUPERSEDES ALL PRIOR EMPLOYMENT OR
SEVERANCE OR OTHER AGREEMENTS BETWEEN EXECUTIVE AND EMPLOYER WHETHER WRITTEN OR
ORAL OR ANY OF PREDECESSOR OR AFFILIATE OF EMPLOYER, INCLUDING, BUT NOT LIMITED
TO THE EMPLOYMENT AGREEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
CONSIDERATION PROVIDED FOR HEREIN IS ADEQUATE CONSIDERATION FOR EXECUTIVE
WAIVING HIS RIGHTS UNDER ANY OTHER AGREEMENT WHETHER WRITTEN OR ORAL BETWEEN
EXECUTIVE AND EMPLOYER, INCLUDING, WITHOUT LIMITATION, THE EMPLOYMENT
AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, EXECUTIVE ACKNOWLEDGES THAT NO
REPRESENTATION, INDUCEMENT, PROMISE OR AGREEMENT, ORAL OR WRITTEN, HAS BEEN MADE
BY EITHER PARTY, OR BY ANYONE ACTING ON BEHALF OF EITHER PARTY, WHICH IS NOT
EMBODIED HEREIN, AND THAT NO AGREEMENT, STATEMENT, OR PROMISE RELATING TO
EXECUTIVE’S RESIGNATION FROM EMPLOYER, THAT IS NOT CONTAINED IN THIS AGREEMENT,
SHALL BE VALID OR BINDING.  ANY MODIFICATION OF THIS AGREEMENT WILL BE EFFECTIVE
ONLY IF IT IS IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED.


 

ARTICLE VI:                        JOINT DRAFTING

 

Executive and Parent acknowledge and agree that this Agreement was jointly
drafted by Parent on the one side and by Executive on the other side.  Neither
party, nor any party’s counsel, shall be deemed the drafter of this Agreement in
any proceeding that may hereafter arise between them.

 

ARTICLE VII:                      EXECUTIVE ACKNOWLEDGEMENTS

 

Executive acknowledges that:

 

8

--------------------------------------------------------------------------------



 


(A)          HE HAS READ AND UNDERSTANDS THE TERMS OF THIS AGREEMENT AND HAS
VOLUNTARILY AGREED TO THESE TERMS WITHOUT COERCION OR UNDUE PERSUASION BY PARENT
OR ANY OFFICER, DIRECTOR OR OTHER AGENT THEREOF;


 


(B)         HE HAS BEEN ENCOURAGED BY PARENT TO SEEK, AND HAS HAD THE
OPPORTUNITY TO SEEK COMPETENT LEGAL COUNSEL IN HIS REVIEW AND CONSIDERATION OF
THIS AGREEMENT AND ITS TERMS; AND


 


(C)          THIS AGREEMENT DOES NOT PURPORT TO WAIVE, AND DOES NOT WAIVE, ANY
RIGHTS EXECUTIVE MAY HAVE WHICH ARISE AFTER THE TERMINATION DATE.


 


*                                        
*                                         *

 

9

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS SEPARATION AGREEMENT
AS OF THE DATE FIRST WRITTEN ABOVE.


 

 

 

SENECA GAMING CORPORATION

 

 

 

 

 

By:

 

 

Name:

E. Brian Hansberry

 

Title:

President and CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Patrick M. Fox

 

10

--------------------------------------------------------------------------------